Wheeler, J.
It is objected that an appeal does not lie on behalf of the State in this case, because, it is said, the indictment was not quashed on motion, but abated by plea. The plea prays that the indictment be quashed, and such is the judgment of the Court. But whether quashed on motion, or abated by plea, the legal effect of the judgment is the same; and it can make no difference what form it assumes, or in what terms it is expressed, upon the record. It is equally within the intention and provision of the law. The jurisdiction of the Court to entertain the appeal, does not depend upon the manner in which the judgment of the Court is obtained, or the form in which it is expressed; but upon its substance and legal effect. And there can be no question, that the legal effect is the same, whether the judgment be more properly designated a judgment quashing the indictment or abating it. There is therefore nothing in the objection.
It seems well settled that an initial letter, interposed between the Christian and surname, is no part of either. (Bratton v. Seymour, 4 Watts, 329.) And it would seem to follow, that it is immaterial, whether one be introduced, which the party is not accustomed to use, or one be omitted which he is accustomed to use, or whether those used by him in writing his name be transposed. In neither case would it amount to a misnomer; and, consequently, the plea was insufficient, and should have been so adjudged by the Court.
But if the misnomer was well pleaded, it is very clear that the Court should have permitted the proper amendment. (Act of the 9th February, 1854.) The Statute, in its application to *406this case, clearly was not to be deemed within the constitutional inhibition as to ex post facto laws. It is quite too plain to admit of question, that the name by which the party was indicted, could have nothing to do with the question of his guilt ; the character of the offence; the measure or degree of criminality or punishment attached to it; or with the evidence which should be sufficient to warrant a conviction. (Dawson v. The State, 6 Tex. R. 347.) The Act, therefore, in its application to this case, is not obnoxious to the constitutional inhibition. It merely had reference to the mode of conducting the proceedings upon the prosecution; which it was perfectly competent for the Legislature to regulate, as well in reference to past as future offences. The judgment is reversed and the case remanded.
Reversed and remanded.